Per Curiam.
This is an application for a writ of mandamus. There is an alternative writ, a return to the alternative writ, a demurrer to the return and a rejoinder.
There is thus disclosed a situation as follows: The relator is the owner of a tract of land on the easterly side of Ridge-wood avenue, in the township of Maplewood, having a frontage of fifty feet and a depth of one hundred feet. On this property he wishes to erect a row of three retail stores. The relator duly made application to the building inspector of the town, submitting an application, in writing, with plans and specifications, and tendered the legal fee required. The matter was then referred to the township committee, which refused to grant the permission, and the building inspector then returned the plans, specifications, application and fees.
The reason for the refusal was that the zoning ordinance in force forbids the erection of retail stores on the premises in question, the.property being located in what is known as a “single family residence district.”
*479We think this case falls directly within the rule laid down in Ignaciunas v. Risley, 98 N. J. L. 712; affirmed, 125 Atl. Rep. 121.
We think the relator is entitled to judgment, and that a peremptory writ of mandamus should be awarded.